Citation Nr: 0005217	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-46 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a cervical spine disorder, characterized as residuals of a 
C6-C7 fusion.

2.  Entitlement to an evaluation in excess of 20 percent for 
a lumbar spine disorder, characterized as the residuals of an 
L4-L5 hemilaminectomy.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran retired from the military in June 1967 after more 
than 20 years of active service.  His was a medical 
retirement.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating action issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied increased evaluations for 
the veteran's cervical and lumbar spine disabilities.


REMAND

Historically, the veteran sustained injuries from a 
motorcycle accident during service in 1948.  He was 
hospitalized for around two months.  During service in 1953, 
his jeep was struck from behind by a large truck, causing 
injury to his neck.  He was treated with a cervical collar 
for 7 1/2 months.  In 1954, he noted pain in the low back for 
the first time.  In 1958, he began experiencing right 
posterior neck pain radiating to the right shoulder and arm 
and occasional right arm numbness.  A recurrence of low back 
pain resulted in hospitalization during service in Guam in 
May 1959.  He was provided five days of traction in 1963 for 
lumbar spine problems.  In October 1964, he fell from a truck 
and was treated for multiple contusions.  In November 1965, 
pain began radiating to the right leg and hip, and was 
associated with numbness.

At the Air Force Academy Hospital in May 1966, cervical and 
lumbar myelograms revealed posterior spurring at C6, C7, T1, 
as well as a suspected herniated nucleus pulposus (HNP) on 
the right of L5-S1.  Continuing conservative treatment of his 
neck and back was unsuccessful and the veteran was admitted 
in November 1966 for surgical treatment.  A hemilaminectomy 
of L5 on the right was performed in November 1966 and the L4, 
L5, and S1 interspaces were explored.  According to the 
surgeon, no disc herniation was found.  Postoperatively, the 
veteran's sciatica improved for a short time but later 
returned and intensified.  One month later in December 1966, 
the veteran was provided an anterior cervical fusion of C6-
C7.  This reportedly improved headaches and neck pain but he 
continued to have right posterior shoulder and arm pain.  

The veteran was provided a Medical Evaluation Board followed 
by a Physical Evaluation Board which resulted in the 
veteran's being permanently medically retired for status-
postoperative disability of cervical fusion at C6-C7 and 
cervical osteoarthritis with painful limitation of motion and 
radiculopathy, and for postoperative laminectomy at L4-L5 
with painful limitation of motion and muscle spasm.  Based 
upon this evidence, the RO issued its initial rating action 
in January 1968 and granted the veteran a 20 percent 
evaluation for the residuals of spinal fusion at C6-C7 with 
limited motion, and a separate 20 percent evaluation for the 
residuals of a laminectomy at L4-L5 with limited motion and 
muscle spasm.  Various other disabilities were service 
connected with noncompensable evaluations.

A January 1972 VA orthopedic examination contains the 
veteran's clear report of having sustained post-service 
injuries in 1968, including fractures of the right scapula, 
right tibia and fibula which were treated at the Fitzsimons 
General Hospital.  Residual symptoms and disability involved 
the right knee, and the right foreleg had been shortened by 
approximately one inch.  X-ray studies revealed cervical 
fusion at C6-C7 with minimal bony spurs involving C4, C5 and 
C6.  X-rays of the lumbar spine revealed an L4-L5 laminectomy 
but no other abnormalities were observed.  Following the 
results of this VA examination, the RO issued a rating action 
in February 1972 which confirmed and continued the 20 percent 
evaluation for cervical spine fusion but which reduced the 
20 percent evaluation for the lumbar spine disorder from 20 
to 10 percent.  This reduction was based on findings that the 
lumbar spine had completely unrestricted motion with no X-ray 
abnormalities other than previous laminectomy.  The veteran 
was notified of this action and he initiated but did not 
perfect an appeal of the reduction of the lumbar spine 
evaluation.  

A VA outpatient treatment record from March 1974 revealed 
that the veteran fell while skiing two days earlier and 
X-rays revealed a fracture of the left seventh rib.  The 
veteran also complained of pain on the right 7th or 8th rib 
and there was limitation of motion of the left shoulder.  
X-ray studies later revealed fractures of the left 5th, 6th 
and 10th ribs.  

In August 1977, the veteran was admitted to a VA medical 
center after being seen five days earlier in the neurology 
clinic.  Following admission, various tests were performed 
with no significant abnormalities detected.  An orthopedic 
consultation resulted in a conclusion that the veteran's foot 
problems resulted from metatarsalgia.  Spinal X-rays done a 
couple of months earlier showed no significant abnormality.  
There were also complaints of carpal spasm which was thought 
to probably be secondary to mild carpal tunnel syndrome.  

X-ray studies from November 1977 were interpreted as 
revealing the C6-C7 surgical fusion but the cervical spine 
was otherwise normal.  Lumbosacral X-rays revealed the right 
laminectomy at L4-L5 and the lumbar spine was otherwise 
normal. 

Another VA orthopedic examination was provided in November 
1977.  This examination contains the veteran's expanding 
complaints of symptoms which he attributed to his service-
connected cervical and lumbar spine disabilities.  Following 
this examination, the RO issued a rating action in December 
1977 which continued to veteran's 20 percent evaluation for 
cervical spine disability and which increased the veteran's 
10 percent evaluation for lumbar spine disability to 20 
percent.  The veteran was notified of this action and 
disagreed and perfected an appeal and testified at an RO 
hearing in March 1978.  

In March 1979, the Board issued a decision with issues 
identical to those presently before the Board and, after 
consideration of all evidence on file and all recent 
examinations including an August 1978 orthopedic examination, 
the Board confirmed and continued 20 percent evaluations for 
both of the veteran's cervical and lumbar spine disabilities.  
Thereafter, the veteran had no contact with the VARO for the 
next 16 years until, in August 1995, he filed a claim for 
increased evaluations which are the subject of this appeal.  

The veteran was provided his next VA orthopedic examination 
in conjunction with this claim the following month in 
September 1995.  He told the VA physician that he had had an 
MRI earlier that year in March but the results were 
unavailable during this examination.  During this 
examination, the veteran stated that he had had a second 
cervical fusion performed at C4-C5 in 1988.  He said he had 
done better after this spinal fusion until two years earlier 
when he had discomfort in his left arm.  The results of this 
examination need not be reported in specific detail but the 
RO concluded in a March 1996 rating action that the findings 
were not significant enough to warrant an increased 
evaluation for either cervical or lumbar spine disability and 
the veteran appealed.  

In April 1996, the veteran complained that he had told the VA 
orthopedic examiner in September 1995 of his Fitzsimons Army 
Hospital MRI in March 1995 but this physician did not have 
access to the MRI results.  There is no indication that the 
veteran made any effort to bring these results with him to 
the VA orthopedic examination completed six months after his 
MRI.  The veteran also complained that he waited many hours 
for the conduct of this VA orthopedic examination and when 
the physician was finally available she told him that she had 
no time to hear anything that he had to say.  He complained 
that this examination was inadequate, that the results were 
understated, and that ranges of motion were only performed 
with great effort and pain.  At this time, the veteran also 
made very specific statements about things that he had been 
told by doctors which were not contained in or which were 
inconsistent with reports of medical examinations and 
consultations on file.  He specifically requested follow-up 
physical examinations.  

The March 1995 MRI performed at Fitzsimons Army Medical was 
later acquired by the RO and this report clearly revealed 
that in addition to the C6-C7 fusion the veteran had during 
service, the post-service fusion performed in 1988 was at C5-
C6 and not at C4-C5 as had been reported by the veteran 
during his September 1995 VA examination.  This MRI report 
revealed that in addition to spinal fusions at C5-C6 and C6-
C7, the remaining levels of the cervical spine had disc 
bulges at virtually every level.  However, no HNP was 
identified and it was unclear from this report what degree of 
radicular symptoms, if any, would reasonably result from the 
cervical pathology identified.  

In January 1996, the veteran was provided a VA electromyogram 
(EMG) which appears to have been performed entirely on nerves 
of the left side.  It was concluded that this was essentially 
a normal EMG with the exception of minimal polyesthesia which 
might be suggestive of a C7 nerve root irritation but which 
was not considered sufficient for a diagnosis of a C7 
radiculopathy.  

The veteran later testified at a personal hearing at the RO 
in September 1997.  He again complained that he had been told 
specific things by physicians which were not consistent with 
official reports of those examinations.  

This case is being remanded for several reasons, principal 
among them is the rather chronic disparity between the 
significant complaints offered by the veteran in regards to 
his service-connected cervical and lumbar spine disabilities 
and the results of most if not all clinical testing, 
especially testing and examination conducted more recently in 
the 1990's, which frankly is supportive of the currently 
assigned 20 percent disability evaluations for each of the 
veteran's cervical and lumbar spine disabilities.  In this 
regard, the Board regrets having to remand the veteran's case 
which will necessarily result in additional delay but the 
veteran must understand that the objective clinical evidence 
presently on file does not support the award of an increased 
evaluation for either disability.  

However, at this time, the most recent VA orthopedic 
examination from 1995 is so remote in time that it may no 
longer reflect the degree of disability present.  
Additionally, the 1995 examination may not have been adequate 
inasmuch as the physician did not have results of a recent 
MRI for review and the veteran has indicated that he was not 
allowed to provide any detailed statement of his physical 
problems to the VA physician who conducted this examination.

Additionally, the Board finds it noteworthy that the veteran 
apparently underwent a second cervical spine fusion at C5-C6 
in 1988, many years after service, but there are no records 
on file from that surgical procedure.  It would be useful to 
collect those records and also useful to have a medical 
opinion as to whether the pathology which resulted in this 
fusion can be clearly dissociated from the pathology which 
resulted in the earlier fusion at C6-C7, performed in 1966, 
and whether any disability residual to this more recent 
fusion at C5-C6 should itself be service connected and 
evaluated for compensation purposes.  

Finally, both orthopedic and neurological examinations are 
needed to determine to the degree of impairment attributable 
to the veteran's service-connected spine disorders.

For these reasons and bases, the case is referred back to the 
RO for the following actions:

1.  The RO should collect all records of 
the veteran's treatment with VA, the 
Fitzsimons Army Medical Center and any 
other private health care provider 
identified by the veteran which are not 
already on file.  With the veteran's 
assistance and consent, the RO should 
specifically obtain copies of all records 
surrounding the veteran's post-service 
cervical spine fusion (apparently 
conducted at the Fitzsimons Army Medical 
Center) at C5-C6 in 1988.  

2.  The RO should arrange for the veteran 
to be scheduled for orthopedic and 
neurological examinations.  Each 
physician must be provided access to and 
review of the veteran's claims folder in 
conjunction with the examinations.  Each 
physician should review the veteran's 
clinical history with respect to his 
cervical and lumbar spine disabilities 
(which has been briefly summarized in the 
body of this remand).  The examiners 
should each order any diagnostic testing 
or studies which are deem necessary for a 
complete evaluation of the veteran's 
case.  Each physician should provide an 
evaluation of the veteran's service-
connected disabilities and the residuals 
and symptoms attributable to those 
service-connected disabilities.  Each 
physician should offer an opinion as to 
whether the pathology which resulted in 
the cervical spine fusion at C5-C6 
performed in 1988 can be dissociated from 
the pathology which resulted in the 
cervical spine fusion at C6-C7 during 
service in 1966.  If they are not 
causally related, then a separation of 
symptoms from these fusions, if possible, 
would be helpful.

4.  After completing the above 
development, the RO must initially 
carefully review the orthopedic and 
neurological examination reports for 
compliance with the terms and conditions 
listed above.  If those reports fail to 
address issues raised, then corrective 
action must be taken.  The RO should then 
readdress the veteran's claims for 
increased evaluations for cervical and 
lumbar spine disabilities.  If the 
decision is not satisfactory to the 
veteran, then a supplemental statement of 
the case should be prepared and provided 
to the veteran and his representative.  
After they have been given an opportunity 
to respond, the case should be returned 
to the Board after compliance with all 
appellate procedures.  The veteran need 
do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


